UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of January 2015 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative January 29, 2015 GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT DECEMBER 31, 2 GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT DECEMBER 31, 2 CONTENTS Condensed Interim Consolidated Statement of Financial Position Condensed Interim Consolidated Income Statement Condensed Interim Consolidated Statement of Comprehensive Income Condensed Interim Consolidated Statement of Shareholders’ Equity Condensed Interim Consolidated Statement of Cash Flows Notes to the Condensed Interim Consolidated Financial Statements S/.New Peruvian Sol US$United States dollar (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION AT DECEMBER 31, 2013 (AUDITED) AND AT DECEMBER 31, 2014 (UNAUDITED) ASSETS LIABILITIES AND EQUITY At At At At December 31, December 31, December 31, December 31, Note Note Current assets Current liabilities Cash and cash equivalents Borrowings 12 Financial assets available for sale - Trade accounts payable Trade accounts receivables Accounts payable to related parties 9 Outstanding work in progress Current taxes Accounts receivable from related parties 9 Other accounts payable Other accounts receivable Other provisions 13 Inventories Total current liabilities Prepaid expenses Non-current assets classified as held for sale Non-current liabilities Total current assets Borrowings 12 Long-term trade accounts payable Non-current assets Other long-term accounts payable Long-term trade accounts receivable Other provisions 13 Long-term outstanding work in progress - Derivative financial instruments Other long-term accounts receivable Deferred income tax liability Available-for-sale financial assets 8 Total non-current liabilities Investments in associates and joint ventures 10 Total liabilities Investment property Property, machinery and equipment 11 Equity 14 Intangible assets 11 Capital Deferred income tax asset Legal reserve Prepaid expenses - Premium for share issuance Total non-current assets Other comprehensive income ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity The accompanying notes on pages 7 to 24 are an integral part of the consolidated financial statements. - 2 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF INCOME For the period ended December 31, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) Cost of services provided ) ) Cost of real estate and goods sold ) ) 15 ) ) Gross profit Administrative expenses 15 ) ) Other income and expenses Gain (loss) from the sale of investments - Other gains, net ) ) Operating profit Financial expenses ) ) Financial income Dividends received Share of the profit or loss in associates and joint ventures under the equity method of accounting Profit before income tax Income tax 16 ) ) Profit for the period Profit attributable to: Owners of the Company Non-controlling interest Earnings per share from continuing operations attributable to owners of the Company during the twelve-month period ended Weighted average number of shares in issue at S/.1.00 each, at December 31, The accompanying notes on pages 7 to 24 are an integral part of the consolidated financial statements. - 3 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the period ended December 31, Profit for the period Other comprehensive income: Items that will not be reclassified to profit or loss Adjustment for actuarial gains and losses, net of tax ) Items that may be subsequently reclassified to profit or loss Cash flow hedge, net of tax Foreign currency translation adjustment, net of tax ) ) Change in value of available-for-sale financial assets Exchange difference of investments - ) ) Other comprenhensive income for the period, net of tax ) Total comprehensive income for the period Comprehensive income attributable to: Controlling interest in the Company Non-controlling interest The accompanying notes on pages 7 to 24 are an integral part of the consolidated financial statements. - 4 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN NET SHAREHOLDERS' EQUITY FOR THE PERIODO ENDED DECEMBER 31, 2, 2014 Attributable to the controlling interests of the Company Number of shares Legal Premium for issuance Other comprehensive Retained Non-controlling In thousands Capital reserve of shares income earnings Total interest Total Balances as of January 1, 2013 ) Profit for the period - Cash flow hedge - Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - - Comprehensive income of the period - Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Issuance of shares - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - - - ) - - ) ) ) - Deconsolidation of subsidiaries - ) ) - Purchase of subsidiaries - Total transactions with shareholders - ) ) Balances as ofDecember 31, 2013 Balances as of January 1, 2014 Profit for the period - Cash flow hedge - 28 Adjustment for actuarial gains and losses - Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - - Exchange difference of investments ) - ) ) ) Comprehensive income of the period - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - - - ) - - ) ) ) - Returns additional capital from non-controlling interests - ) ) - Sale of non-controlling Chile SPA. In VyV DSD - Desconsolidation Concar - Purchase of subsidiaries - Total transactions with shareholders - - ) - ) ) ) Balances as of December 31, 2014 ) The accompanying notes on pages 7 to 24 are an integral part of the consolidated financial statements. - 5 - (All amounts are expressed in thousands of S/. unless otherwise stated) GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS For the year ended December 31, Note OPERATING ACTIVITIES Profit before income tax Adjustments toprofit not affecting cash flows from operating activities: Depreciation 15 Amortization of other assets 15 Impairment of inventory Impairment of accounts receivable - Impairment of other assets - Provisions Share of the profit and loss in associates under the equity method of accounting ) ) Reversal of impairment - ) Reversal of provisions ) ) Profit on sale of property, plant and equipment ) ) Profit on sale of investments in associates ) - Net variations in assets and liabilities: Decrease in trade accounts receivable ) ) Decrease in other accounts receivable ) ) Decrease in other accounts receivable from related parties ) ) Decrease in inventories ) ) Increase in pre-paid expenses and other assets ) ) Increase in trade accounts payable Increase (decrease) in other accounts payable ) Increase in other accounts payable to related parties ) Decrease in other provisions ) ) Payments for intangible purchase - Concessions ) ) Payment of income tax ) ) Net cash provided by (applied to) operating activities ) ) INVESTING ACTIVITIES Sale of investment in associates - Sale of property, machinery and equipment Dividends received Payment for purchase of available-for-sale investment ) - Payment for purchase of property investments ) ) Payments for intangible purchase ) ) Payments for investments purchase - ) Direct cash inflow (outflow) from acquisition of subsidiaries ) ) Payments for fixed asset purchase ) ) Net cash applied to investing activities ) ) FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Interest payment ) ) Dividends paid to owners of the parent ) ) Dividends paid to non-controlling interest ) ) Cash received (contribution return) to non-controlling shareholders Acquisition or sale of interest in a subsidiary of non-controlling shareholders ) ) Issuance of shares, net of related expenses - Net cash (applied to) provided by financing activities (Net decrease) net increase in cash ) Cash decrease in deconsolidation ) ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year NON-CASH TRANSACTIONS: Debt capitalization - Acquisition of assets through finance leases Adjustment for deconsolidation ) Change in fair vaue of available-for-sale financial asset The accompanying notes on pages 7 to 24 are an integral part of the consolidated financial statements. - 6 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT DECEMBER 31, 2(UNAUDITED), AND AT DECEMBER 31, 2013 (AUDITED) 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. On December 12 2014, the company has been awarded the “Buena Pro” of the license contracts for 30 years for Block III and IV of Perupetro located in the Talara basin, in the region of Piura. This contract requires us to drill 230 development wells in Block III and 330 development wells in Block IV in a period of 10 years, representing an estimated total investment of US$ 430 million for both blocks. The start of operations of both blocks is scheduled for April 2015, when a production of around 1,700 barrels per day is expected; while the commitment to begin drilling becomes effective one year after the start of operations. These condensed interim consolidated financial statements as of December 31, 2014 have been prepared and authorized for issuance by the Chief Financial Officer on January 29, 2014. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the period ended December 31, 2014 have been prepared in accordance with (IAS 34) “Interim financial reporting”. The condensed interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2013 4 FINANCIAL RISK MANAGEMENT 4.1Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. - 7 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2013.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1Market risk – Compared to year end, no new material market risk hedging arrangements have occurred. 4.1.2Credit risk – Compared to year end, the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk - Compared to year end, no major changes in undiscounted contractual cash flows have occurred, except for changes in the structure of the Group’s liabilities, resulting from an increase in the short-term debt, mainly for working capital. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 year From 1 to 2 years From 2 to 5 years Over 5years Total As of December 31, 2013 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - As of December 31, 2014 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - 4.2 Capital management - The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. - 8 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED As of December 31, 2013, no gearing ratio was part of the analysis because cash surpluses were higher than financial obligations and equity had not been used to secure compliance with financial obligations as it is shown in the table below. As of December 31, 2014, due to the fact that the Company has acquired significant borrowings, the Company’s strategy was to maintain a gearing ratio between 0.03 and 1.00. December 31, December 31, Total borrowing Less: Cash and cash equivalents ( 959,415 ) ) Net debt ( 163,593 ) Total equity Total capital Gearing ratio 4.3Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established: -Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. -Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability (level 1), either directly (that is, as prices) or indirectly (that is, derived from prices). -Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The only financial instruments measured at fair value by the Group are interest rate swaps (variable to fixed), forward foreign exchange contracts (mostly euros and U.S. dollars) and available-for-sale investments. The measurement at fair value of these instruments corresponds to the characteristics of Level 2 and has been determined based on the present value of discounted future cash flows.During the period ended December 31, 2014 there were no changes in the levels of measurement of financial instruments at fair value. The carrying amount of cash and cash equivalents corresponds to its fair value. The Group considers that the carrying amount of short-term accounts receivable and payable approximates fair value. The fair value of financial liabilities has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Group for similar financial instruments. Fair value hierarchy - The following table presents the Group’s financial assets and liabilities that are measured at fair value as of December 31, 2014. - 9 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Level 1 Level 2 Level 3 Total Liabilities: Derivative financial instruments - Cash flow hedging - - Total liabilities - - There were no transfers between Levels 1, 2 and 3 during the period. 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Preparation of the condensed interim consolidated financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year endedDecember 31, 2013. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the period. 7 SEGMENT REPORTING Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. - 10 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated As of December 31, 2013 Assets.- Cash and cash equivalents - Trade Accounts receivable - 44 - Outstanding work in progress - - - Accounts receivable from related parties - ) Other accounts receivable ) Inventories - - ) Prepaid expenses 3 - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term trade accounts receivable from related parties - ) - Other long-term accounts receivable - Available-for-sale financial asset - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Trade accounts payable - Accounts payable to related parties ) Current taxes 81 - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - Other provisions - Derivative financial instruments - Deferred income tax liability - Total non-current liabilities -55,810 Total liabilities ) Equity ) Non-controlling interest - ) Total liabilities and equity -2,284,201 - 11 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated As of December 31, 2014 Assets.- Cash and cash equivalents - Available-for-sale financial assets - Trade Accounts receivable - 34 - Outstanding work in progress - Accounts receivable from related parties - - ) Other accounts receivable Inventories - - ) Prepaid expenses - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term outstanding work in progress - Long-term trade accounts receivable from related parties - ) - Other long-term accounts receivable - Available-for-sale financial assets - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - 9 Prepaid expenses - Total non-current assets ) Total assets Liabilities.- Borrowings - - Trade accounts payable - Accounts payable to related parties ) Current taxes - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - Other provisions - Derivative financial instruments - Deferred income tax liability - - - Total non-current liabilities ) Total liabilities ) Equity ) Non-controlling interest - ) Total liabilities and equity ) - 12 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operatingsegmentperformance Segment Reporting Engineering Infrastructure Parent and Mass Water Real Technical Company construction Energy Toll roads transit treatment estate services operations Eliminations Consolidated Year 2013 - Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) ) (2 ) Gains from the sale of investments - Other gains (losses) , net - ) - - - ) Profit before interests and taxes ) Financial expenses ) Financial income 17 ) Dividends received - Share of the profit or loss in associates under the equity method of accounting - - - 64 ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Controlling interest in the Group ) ) Non-controlling interest ) - ) ) Net profit for the period ) ) - 13 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Engineering Infrastructure Parent and Mass Water Real Technical Company construction Energy Toll roads transit treatment estate Services operations Eliminations Consolidated Year 2014 - Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) 33 18 - ) ) Loss from the sale of investments - ) - - Other gains (losses) , net - ) - - - (6 ) 42 - - ) Profit before interests and taxes ) Financial expenses ) Financial income 18 ) Dividends received - ) Share of the profit or loss in associates under the equity method of accounting 29 - ) Profit before income tax ) Income tax ) Net profit for the period ) ) Profit attributable to: Controlling interest in the Group ) ) Non-controlling interest - ) ) Net profit for the period ) ) - 14 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED No major changes occurred in total assets as compared to the amount stated in the year-end financial statements. There are no differences as compared to the year-end financial statements based on segmentation or measurement of financial performance by segment. 8 FINANCIAL ASSETS AVAILABLE FOR SALE This account comprises the investment maintained by the Company directly and indirectly in Transportadora de Gas del Perú S.A. (TGP), a local entity that operates gas transportation systems.At December 31, 2012 the investment corresponded to shares representing the 0.6% of interest in the TGP’s capital. In December 2013, the Group acquired from one of the TGP’s shareholders, Pluspetrol Resources Corporation (hereinafter Pluspetrol), an additional 1.04% interest in TGP paying a consideration of US$20 million (equivalent to S/.56.1 million). At December 31, 2013, the fair value of the Group´s interest in TGP equals S/.88.3 million. The change in fair value from 2012 to 2013 of S/.19.1 million, net of the income tax of S/.8.2 million is recorded within other comprehensive income.At December 31, 2014, the fair value of the Group´s interest in TGP equals S/.93.1 million. The change in fair value from 2013 to 2014 of S/.3.3 million, net of the income tax of S/.1.4 million is recorded within other comprehensive income. Together with the acquisition of the 1.04% interest, the Company acquired from Pluspetrol on behalf of the Canada Pension Plan Investment Board (CPPIB) an additional indirect interest of 11.34% in TGP. The investment for US$217 million was funded entirely by CPPIB. The risk and rewards of the entire investment are assumed by CPPIB. Given the features of the transaction, it has been treated as an off-balance transaction because, in substance, the Company is acting as an agent for CPPIB. Therefore, the Company has not recognized neither the investment in TGP nor any obligation to CPPIB. On February 27, 2014 the Company transferred 10.43% to CPPIB and 0.91% to CFI, retaining the 1.04% interest. 9 TRANSACTIONS WITH RELATED PARTIES a)Transactions with related parties - Major transactions between the Company and its related parties are summarized as follows: From the period ended December 31, Revenue from sale of goods and services: - Associates - Joint operations Inter-company services were agreed upon under market terms as if they had been agreed to with third parties. - 15 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED b)Balances of transactions with related parties At December 31, At December 31, Receivable Payable Receivable Payable Consorcio GyM Conciviles - - Consorcio Peruano de Conservación - - Consorcio Tren Eléctrico - - Consorcio Terminales - - Consorcio Rio Urubamba - Consorcio Sistemas SEC - - - Consorcio La Gloria Consorcio Constructor Alto Cayma - Consorcio JV Panamá - - Consorcio Lima - - Consorcio Norte Pachacutec Consorcio HV GyM - - - Consorcio Huacho Pativilca - - Comerciales Sur - - Consorcio Pasco - - - Consorcio Constructora Incolur-DSD Limitada - - Consorcio Toromocho 62 34 - Consorcio Rio Pallca - Consorcio Constructor Chavimochic - - Consorcio Proyecto Chiquintirca - - Consorcio Alto Cayma Consorcio Construcciones y Montajes - - Consorcio Vial Quinua 37 - Bechtel Vial y Vives Servicios Complementarios Ltda. - - 96 Consorcio Atocongo - - Consorcio Brocal Pasco 41 - - Consorcio Ingenieria y Construcción Bechtel - - Consorcio La Chira - 51 - - Consorcio Rio Mantaro - - Consorcio Vial Ipacal - - - Consorcio Vial Sullana - - - Consorcio Vial Sur - - - Consorcio EIMISA - - - Ingenieria y Construccion Sigdo Koppers-Vial y Vives OGP1 Ltda. - - - Others Ferrovias Argentina SA - - Besco - Accounts receivable and payable are of current maturity and have no specific guarantees. Accounts receivable from related parties mainly arise from sales transactions for goods and services with a maturity period of 60 days. These balances are non-interest-bearing because they have short-term maturities and do not require a provision for impairment. Accounts payable to related parties mainly arise from transactions to provide services of engineering, construction, maintenance and others and have a maturity period of 60 days. Such accounts are not interest bearing because they are short-term. 10 INVESTMENTS IN ASSOCIATES AND JOINT VENTURES The movement of our investments in associates for the period ended December 31, 2013 and December 31, 2014 is as follows: - 16 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED At December 31, At December 31, Beginning balance Acquisition and/or contributions received Share of the profit and loss in associates under the equity method of accounting Dividends received ) ) Sale of investments ) - Adjustment LQS - Adjustment SEC - Other ) Ending balances On December 2013, the Company was awarded the concession for the operation of Chavimochic Irrigation Project. The project consists of the following activities: i) design and construction work of the third phase of the Chavimochic Irrigation Project, in La Libertad; ii) operation and work maintenance; and iii) water supply to the project users. Construction works will begin in 2015, concession has a 25-year period and total investment amounts to US$647 million. For the operation of the concession the Company, Constructora Norberto Odebrecht S.A. and Odebrecht Partipacoes e Investimentos S.A. have formed Concesionaria Chavimochic S.A.C. in which the Company has 26.5% interest. As of March 14, 2014 the Company has issued S/.13.3 million equity. Additionally, the Company acquired Panorama Plaza’s Business with a contribution of S/.38 million, it corresponds to a participation as 35%. The main active is a land located in the district of Santiago de Surco, which is developing the real estate project consisting of a commercial area and two office towers of 17 floors. On December 2014, the Company acquired 51% of Tecgas NV – which is the current Strategic Operator of Transportadora de Gas del Perú and, also owns 100% of shares of Compañía Operadora de Gas del Amazonas (hereinafter “COGA”), whose value amounts to S/. 75.8 million. 11 PROPERTY, PLANT AND EQUIPMENT AND INTANGIBLE ASSETS For the period ended December 31,2013 and 2014, the movement in property, plant and equipment and intangible assets accounts was as follows: Property, plant and equipment Intangible assets At January 1, 2013 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation, amortization ) ) Net cost at December 31, 2013 - 17 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Property, plant and equipment Intangible assets At January 1, 2014 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) ) Depreciation, amortization ) ) Net cost at December 31, 2014 Additions to property, plant and equipment comprise of acquisition of plant and equipment intended for the Group’s operations. The amounts registered in Property, plant and equipment and intangible assets were obtained through the acquisition of Coasin Instalaciones Limitada (Note 19.a), direct control acquired by CAM Chile S.A. and Inversiones y Construcciones Ltda., and the acquisition of Morelco S.A.S (Note 19.b) whose control was acquired by GyM S.A. Goodwill - Management reviews the results of its business operations based on the type of economic activity carried out. The economic activities that have given rise to goodwill for the Group were engineering and construction, electro-mechanical works, mining services, IT services and telecommunications services. Goodwill by cash-generating units is broken down as follows: At December At December Construction - Engineering Construction - Mining services Construction - Electromechanical IT services Telecommunications Services - Goodwill from the telecommunications services corresponds to the acquisition of the subsidiary Coasin Instalaciones Limitada, which is subsidiary of CAM Chile S.A. (Note 19.a), and the acquisition of the subsidiary Morelco S.A.S which is subsidiary of GyM S.A. (Note 19.b). As a result of the impairment testing on goodwill performed by Management on an annual basis the recoverable amount of the related cash-generating unit (CGU) is determined based on its value in use. Value in use is determined based on the future cash flows expected to be generated by the assessed CGU. As a result of these assessments no provisions for impairment were required. As of December 31, 2014 same criteria were applied as those in test impairment at December 31, 2013. 12 BORROWINGS This item comprises: - 18 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Total Current Non-current At December 31, At December 31, At December 31, At December 31, At December 31, At December 31, Bank loans Leases Bank loans - As of December 31, 2013 and December 31, 2014, this item comprises bank loans in local and foreign currencies for working capital purposes. These obligations bear interest at fixed rates which fluctuated between 2% and 9% in 2013, and 1% and 9% in 2014. On January 15, 2014 the subsidiary Norvial S.A. signed a short term bridge loan with Banco de Crédito del Perú – BCP for an amount of up to S/. 120 million and US$12 million. On such date, under the aforementioned facility S/.50 million were disbursed at an interest rate of 6.32%, and during 2014 an accumulated of S/.85 million have been disbursed. This loan will be canceled with a bond issuance to placed in the local capital markets that will finance the construction of the second stage of this road. In June 2014, the subsidiary GyM Ferrovías signed a short term loan with BBVA Continental of S/.200 million at an interest rate of 5.75%, due on December 2014. In August 2014, another short term loan with Banco de Crédito del Perú-BCP of S/.200 million at an interest rate of 5.90%, due on January 2015. In December 2014, the short term loan with BBVA was refinanced through a short term loan provided by BCP. These loans will be cancelled with an international bond issuance under the Regulation S, to be placed in February 2015. This issuance will consist of 25-year corporate bonds, at an inflation adjusted (VAC) interest rate, to be place mainly to insurance companies and pension funds. As of December 31, 2014, the Company maintained unused credit limits for S/.2,459million, which expire within one year (S/.2,626 million as of December 31, 2013). b)Fair value of borrowings - The carrying amount and fair value of borrowings are broken down as follows: Carrying amounts Fair value At December 31, 2013 At December 31, 2014 At December 31, 2013 At December 31, 2014 Other loans Loans from multilateral organizations - - The fair value is based on cash flows discounted using a rate based on the borrowing rate of 4.4% and 8.0% (4.1% and 8.05% in 2013). It should be noted that the interest rate used are those applicable and negotiated by each Company. 13 PROVISIONS This item is broken down based on the expectation of liquidation as follows: At December 31, 2013 At December 31, 2014 Current portion Non-current portion - 19 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED The movement of this item for the period ended December 31, 2013 and 2014 is as follows: Contingent Provisions for the Provision Provision Legal liabilities from for the acquisition for well for periodic claims acquisitions of CAM closure maintenance Total At January 1, 2013 - Additions - - Additions from business combinations - Reversals ) - ) - ) Payments ) - - ) ) ) At December 31, 2013 At January 1, 2014 Additions - - Additions from business combinations - - - Reversals ) ) ) - - ) Payments ) - - ) ) ) At December 31, 2014 - Reversals for the period ended December 31, 2014 mainly consists of write-offs of provisions recognized in conjunction with the purchase price allocation related to acquisition of CAM Chile in S/.12.3 million. (S/.13.7 million as of December 31, 2013). 14 CAPITAL As of December 31, 2014 and December 31, 2013, the authorized, subscribed and paid-in capital, according to the Company’s bylaws as amended, is represented by 660,053,790 common shares at S/.1.00 par value each. Subsequently, a resolution of the General Meeting on March 26, 2013, as well as agreements adopted at meetings of the Board on May 30, July 23 and August 22 of 2013, mandated the issuance of common stock through a public offering of "American Depositary Shares" (ADS´s) registered in the Securities and Exchange Commission (SEC) and NYSE, increasing the capital sum from S/.558,284 to S/.660,054. This capital increase was carried out in two tranches as follows: (i)The first tranche in the amount of S/.97,674 (representing the issuance of 97,674,420 common shares issued and 19,534,884 ADS’s, therefore, at 5 shares per ADS), and, (ii)A second tranche in the amount of S/.4,095 (representing the issuance of 4,095,180 common shares and ADS’s 819,036, issued at 5 shares per ADS rate). As of December 31, 2014, the amount of 253,635,480 common shares is representing en ADSs (equivalents at 50,727,096 ADS’s therefore, at 5 shares per ADS). 15 EXPENSES BY NATURE For the period ended December 31, 2013 and 2014, this item comprises: - 20 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Cost of services and goods Adminis- trative- expenses Total Purchase of goods - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Impairment Variation of inventories Purchase of goods Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Impairment 87 Reversal of impairment ) - ) Variation of inventories ) ) ) 16 INCOME TAX The weighted-average tax rate was 29.30% (30.67% in 2013). The variation of the effective rate as compared to the previous year is due to the effect of the permanent differences in the income tax calculation. 17 CONTINGENCIES, COMMITTMENTS AND GUARANTEES As of December 31, 2014, total contingencies amounted S/.29 million. In addition the Group had guarantee commitments with different financial institutions securing transactions in the amount of US$21.6 million and S/.535.5 million. 18 DIVIDENDS For the period ended December 31, 2014, the Group paid dividends on its subsidiaries to its non-controlling entities for S/.60 million (S/.51.8 million for the same period of 2013). Dividends from the year ended December 31, 2013, of S/.0.169 per share totaling S/.112,126,908 were approved at the General Shareholders’ meeting held on March 28, 2014, and was paid on April 28, 2014. - 21 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 19 BUSINESS COMBINATIONS a)Acquisition of Coasin Instalaciones Limitada. In March 2014, through the subsidiaries CAM Chile S.A. and Inversiones y Construcciones Ltda., the Group acquired control of Coasin Instalaciones Limitada with the purchase of 100.00% of its equity shares. Coasin is an entity domiciled in Chile, whose main economic activity is the provision of maintenance and installation services and telecommunications equipment. This acquisition is part of the Group’s plan to increase its presence in markets that present high growth potential as in Chile, and in attractive industries, such as public services. The Price paid by CAM Chile S.A. for the acquisition of Coasin amounted to US$2.1 million (equivalent to S/.6.4 million) and resulted in the recognition of goodwill for S/.5.7 million at the acquisition date. The following tables summarize the consideration paid for Coasin and the preliminary determination of fair value of assets acquired, liabilities assumed a at the acquisition date: S/.000 US$000 Cash and cash equivalents 3 1 Trade accounts receivable Inventories 92 Prepaid expenses 33 11 Property, plant and equipment Intangibles (“Order backlog”) Deferred income tax ) ) Trade accounts payable ) ) Contingent liabilities ) ) Fair value of net assets Goodwill Total paid for acquisition Cash payment for acquisition Cash and cash equivalent of the acquired subsidiary (3
